Exhibit 2.1 Execution Copy STOCK PURCHASE AGREEMENT by and among MARUBENI-ITOCHU TUBULARS AMERICA INC., SOONER INC., and OIL STATES INTERNATIONAL, INC. As of September 5, 2013 TABLE OF CONTENTS Page ARTICLE I CONSTRUCTION; DEFINITIONS 2 Section 1.1 Definitions 2 Section 1.2 Other Definitions. 10 Section 1.3 Construction. 11 Section 1.4 Accounting Terms. 11 ARTICLE II PURCHASE AND SALE 11 Section 2.1 Agreement to Purchase and Sell. 11 Section 2.2 Further Assurances. 12 ARTICLE III PURCHASE PRICE; ADJUSTMENTS 12 Section 3.1 Purchase Price. 12 Section 3.2 Closing Date Statement. 12 Section 3.3 Payment of Purchase Price. 12 Section 3.4 Purchase Price Adjustment. 13 Section 3.5 Shareholder Release. 14 ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY AND ITS SUBSIDIARIES 15 Section 4.1 Organization. 15 Section 4.2 Authorization. 15 Section 4.3 Capital Stock. 15 Section 4.4 Subsidiaries. 16 Section 4.5 Absence of Restrictions and Conflicts. 16 Section 4.6 Real Property. 16 Section 4.7 Title to Assets; Related Matters. 18 Section 4.8 Inventory and Products. 18 Section 4.9 Financial Statements 19 Section 4.10 No Undisclosed Liabilities 20 Section 4.11 Absence of Certain Changes 20 Section 4.12 Legal Proceedings. 20 Section 4.13 Compliance with Law. 20 Section 4.14 Company Contracts. 22 Section 4.15 Tax Returns; Taxes 24 Section 4.16 Officers and Employees. 26 Section 4.17 Company Benefit Plans. 27 Section 4.18 Labor Relations. 28 Section 4.19 Insurance Policies. 28 Section 4.20 Environmental, Health and Safety Matters. 29 Section 4.21 Intellectual Property 30 Section 4.22 Software. 31 Section 4.23 Transactions with Affiliates. 32 Section 4.24 Customer and Supplier Relations. 33 Section 4.25 Notes and Accounts Receivable. 33 Section 4.26 Licenses. 34 Section 4.27 Ethical Practices. 34 Section 4.28 Product and Service Warranties and Guaranties. 34 Section 4.29 Brokers, Finders and Investment Bankers. 35 Section 4.30 Bank Accounts. 35 Section 4.31 Shareholder Guarantees. 35 Section 4.32 Foreign Subsidiaries. 35 Section 4.33 No Additional Representations or Warranties. 35 ARTICLE V REPRESENTATIONS AND WARRANTIES REGARDING THE SHAREHOLDER 35 Section 5.1 Authorization. 35 Section 5.2 Absence of Restrictions and Conflicts. 36 Section 5.3 Ownership of Equity. 36 Section 5.4 Legal Proceedings 36 Section 5.5 Amounts Owed to Shareholder. 36 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 36 Section 6.1 Organization. 36 Section 6.2 Authorization. 37 Section 6.3 Absence of Restrictions and Conflicts. 37 Section 6.4 Financial Capability. 37 Section 6.5 Legal Proceedings. 37 Section 6.6 Brokers, Finders and Investment Bankers. 37 ARTICLE VII CERTAIN COVENANTS AND AGREEMENTS 38 Section 7.1 Public Announcements. 38 Section 7.2 Company Benefit Plans and Employment Agreements. 38 Section 7.3 Insurance. 39 Section 7.4 Tax Matters. 39 Section 7.5 Affiliate Loans 42 Section 7.6 Non-Competition; Non-Solicitation; Confidentiality. 42 Section 7.7 Consents. 42 Section 7.8 Guaranty. 42 ARTICLE VIII CLOSING 43 Section 8.1 Closing. 43 Section 8.2 Closing Deliveries of the Purchaser and Shareholder. 44 Section 8.3 Shareholder Closing Deliveries. 44 Section 8.4 Purchaser Closing Deliveries 45 ARTICLE IX INDEMNIFICATION 45 Section 9.1 Indemnification Obligations of the Shareholder 45 Section 9.2 Indemnification Obligations of the Purchaser 47 Section 9.3 Indemnification Procedure. 47 Section 9.4 Claims Period 49 Section 9.5 Liability Limits. 50 Section 9.6 Exclusive Remedy 50 Section 9.8 Tax Characterization. 50 ARTICLE X MISCELLANEOUS PROVISIONS 51 Section 10.1 Notices 51 Section 10.2 Schedules and Exhibits 52 Section 10.3 Assignment; Successors in Interest 52 Section 10.4 Captions 52 Section 10.5 Controlling Law; Amendment 52 Section 10.6 Consent to Jurisdiction; WAIVER OF JURY TRIAL. 53 Section 10.7 Severability 53 Section 10.8 Counterparts 54 Section 10.9 Enforcement of Certain Rights 54 Section 10.10 Waiver 54 Section 10.11 Integration; Entire Agreement 54 Section 10.12 Cooperation Following the Closing 54 Section 10.13 Transaction Costs 54 LIST OF EXHIBITS Exhibit 1.1(a) [Purposefully Omitted] Exhibit 1.1(b) Environmental Agreement Exhibit 1.1(c) Inventory Costing Methodology Exhibit 1.1(d) Transition Services Agreement LIST OF SCHEDULES Schedule 4.1 Jurisdiction of Incorporation or Organization; Qualifications to Do Business Schedule 4.3 Capital Stock Schedule 4.4 Subsidiaries Schedule 4.6(a) Owned Real Property Schedule 4.6(c) Leased Real Property Schedule 4.6(e) Compliance with Law Related to Company Real Property Schedule 4.7(a) Title Exceptions Schedule 4.7(b) List of Assets Schedule 4.7(c) Business Assets Owned by Shareholder Schedule 4.8(a) Inventory Schedule 4.8(c) Product Defects Schedule 4.9 Financial Statements Schedule 4.10 Undisclosed Liabilities Schedule 4.11 Certain Changes Schedule 4.12 Legal Proceedings Schedule 4.13 Exceptions to Compliance with Law Schedule 4.14 Company Contracts Schedule 4.14(a) Tax Exceptions Schedule 4.14(b) Tax Returns Exceptions Schedule 4.15(b) Group Tax Exceptions Schedule 4.16 Officers and Employees; Employment Agreements Schedule 4.17 Company Benefit Plans Schedule 4.18 Labor Relations Schedule 4.19 Insurance Policies Schedule 4.20 Environmental, Health and Safety Matters Schedule 4.21(a) Intellectual Property Schedule 4.21(d) Works of Original Authorship Schedule 4.22 Company Software Schedule 4.23 Transactions with Affiliates Schedule 4.24 Customer and Supplier Relations Schedule 4.25(a) Affiliate Loans Schedule 4.25(b) Accounts Receivable Schedule 4.26 Licenses Schedule 4.28 Product and Service Warranties Schedule 4.29 Brokers Schedule 4.30 Bank Accounts Schedule 4.31 Shareholder Guarantees STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “ Agreement ”), dated as of September 5, 2013, is made and entered into by and among Marubeni-Itochu Tubulars America Inc. , a Delaware corporation (the “ Purchaser ”), Sooner Inc. , a Delaware corporation (the “ Company ”), and Oil States International, Inc. , a Delaware corporation and the sole shareholder of the Company (the “ Shareholder ”). The Purchaser, the Company, and the Shareholder are sometimes individually referred to herein as a “Party” and collectively as the “Parties.” W I T N E S S E T H: WHEREAS, the Shareholder owns all of the issued and outstanding capital stock of the Company (the “ Shares ”); WHEREAS, the Company and its Subsidiaries are in the business of distributing a broad range of oil country tubular goods and providing associated threading, finishing, logistical and inventory management services to the oil and gas industry (the “ Business ”); WHEREAS, the Parties desire to enter into this Agreement pursuant to which the Shareholder shall sell to the Purchaser, and the Purchaser shall purchase from the Shareholder, all of the Shares on the terms and subject to the conditions set forth herein (the “ Acquisition ”); WHEREAS, the boards of directors of the Purchaser, the Shareholder and the Company have approved the terms of the Acquisition as set out in this Agreement; WHEREAS, the waiting period applicable to the transactions contemplated by this Agreement under the HSR Act have expired or terminated; WHEREAS, the Purchaser has been reasonably satisfied that each of United States Steel Corp., TGS USA Corp., Boomerang Tube, IPSCO Tubulars, Ultra Premium Oilfield Services and Hunting Energy Services and each of the Company’s and Subsidiaries’ other material suppliers will continue its supplier relationship with the Company following the Closing Date on similar terms as are offered by such supplier to the Company during the relevant period contemplated by the Purchaser; WHEREAS, the Purchaser has been reasonably satisfied that each of the Company’s and the Subsidiaries’ material customers will continue its customer relationship with the Company following the Closing Date on similar terms as are accepted by such customer from the Company during the relevant period contemplated by the Purchaser; WHEREAS, the Parties desire to make certain representations, warranties and agreements in connection with the Acquisition. NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants, agreements and conditions hereinafter set forth, and intending to be legally bound hereby, each Party hereby agrees: Article I CONSTRUCTION; DEFINITIONS Section 1.1 Definitions . The following terms, as used herein, have the following meanings: “ Acquisition Date ” means February 14, 2001, being the date on which the Shareholder acquired its interest in the Company. “ Affiliate ” of any specified Person means any other Person directly or indirectly Controlling or Controlled by or under direct or indirect common Control with such specified Person. “ Anti-Bribery Laws ” means any Laws relating to bribery and corruption, including commercial bribery (including the United States Foreign Corrupt Practices Act of 1977, the United Kingdom Bribery Act of 2010, OECD Anti-Bribery Convention, the Anti-Kickback Act of 1986, Laws restricting the payment of bribes, gratuities, kickbacks, lobbying expenditures, political contributions or contingent fee arrangements, Laws restricting the use of appropriated funds to procure governmental contracts, or any other applicable Laws of similar effect of any jurisdiction). “ Balance Sheet ” means the unaudited consolidated balance sheet of the Company and its Subsidiaries as of July 31, 2013, included in the Financial Statements. “ Business Day ” means any day except Saturday, Sunday or any day on which banks are generally not open for business in the City of Houston, Texas. “
